BUCK, J.
This case was before this court upon a former appeal from an order overruling appellants’ demurrer to the complaint. Dent v. Matteson, 70 Minn. 519, 73 N. W. 416. With one exception, the questions now before us were there discussed by counsel, were determined by this court and became the law of the case, which decision we now follow.
The exception relates to a matter of practice, viz. that it was error to enter judgment in the court below in favor of the plaintiff and against the defendants Louise M. Matteson and Charles D. Matteson, and each of them, in the sum of $1,000, with interest and costs. But G-. S. 1894, § 5918, provides that an action of this kind may be brought by a creditor against all of the next of kin jointly, or against any one or more of them, where one or more of them have secured a distributive share out of the es*171tate; and section 5920 provides that when a recovery is had against any one of said next of kin he may maintain an action against all the other relatives of the testator to whom such assets have been paid, jointly, or any one or more of them, for a just and equal contribution proportionately; and by section 5923, in case of judgment against several next of kin of a testator or against several legatees, the payment or satisfaction of the amount recovered against any one of the defendants discharges such defendant, and exonerates him and his property from the judgment. Under these provisions of the statute, the judgment was properly entered.
Judgment affirmed.